Name: 93/157/EEC: Commission Decision of 4 March 1993 accepting undertakings offered by three producers in connection with the anti-dumping proceeding concerning certain imports of electronic microcircuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea
 Type: Decision
 Subject Matter: competition;  electronics and electrical engineering;  Asia and Oceania;  information technology and data processing
 Date Published: 1993-03-18

 Avis juridique important|31993D015793/157/EEC: Commission Decision of 4 March 1993 accepting undertakings offered by three producers in connection with the anti-dumping proceeding concerning certain imports of electronic microcircuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea Official Journal L 066 , 18/03/1993 P. 0037 - 0038 Finnish special edition: Chapter 11 Volume 21 P. 0083 Swedish special edition: Chapter 11 Volume 21 P. 0083 COMMISSION DECISION of 4 March 1993 accepting undertakings offered by three producers in connection with the anti-dumping proceeding concerning certain imports of electronic microcircuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea (93/157/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for in the above Regulation, Whereas: PROVISIONAL MEASURES (1) By Regulation (EEC) No 2686/92 (2), the Commission imposed a provisional anti-dumping duty on imports into the Community of certain types of electronic micro-circuits known as DRAMs (dynamic random access memories) originating in the Republic of Korea and falling within CN codes 8542 11 12, 8542 11 14, 8542 11 16, 8542 11 18 for finished DRAMs, within CN code ex 8542 11 01 for DRAM wafers, within CN code ex 8542 11 05 for DRAM dice or chips and within CN codes ex 8473 30 10 or ex 8548 00 00 for DRAM modules. By Regulation (EEC) No 53/93 (3), the Council extended the validity of this duty for a period not exceeding two months. (2) In the subsequent procedure it was established that definitive anti-dumping measures should be taken in order to eliminate injurious dumping. The findings and conclusions on all aspects of the investigation are set out in (6) to (44) of Council Regulation (EEC) No 611/93 (4). (3) Having been informed of those conclusions, the Korean producers, Goldstar Electron Co. Ltd, Hyuandai Electronics Industries Co. Ltd and Samsung Electronics Co. Ltd offered undertakings with regard to the resale prices for their products to the first independent customers in the Community. According to those undertakings, the resale prices will reflect the producers' quarterly costs of DRAM production plus a reasonable amount for profit. (4) Those undertakings are considered by the Commission to have the effect of setting the Korean producers' resale prices in the Community at a level where dumping is eliminated. Furthermore, as their basis is the cost of production specific to each Korean producer, the Commission considers that the undertakings offer sufficient flexibility to ensure that prices on the Community market remain at a level which does not put the Community user industry at an undue competitive disadvantage. (5) In addition, since the Korean producers have undertaken to submit detailed and regular cost and price information to the Commission, it has been concluded that the correct observance of the undertakings can be effectively monitored by the Commission. (6) In view of the provisions of Article 15 of Regulation (EEC) No 2423/88, the undertakings should enter into force on the same date as the definitive anti-dumping duty imposed by Regulation (EEC) No 611/93 in the present proceeding. (7) In those circumstances, the undertakings offered are considered acceptable and the investigation can, therefore, be terminated with respect to the Korean producers concerned. (8) Furthermore, the Commission notes that the producers concerned have been informed of the essential facts and considerations on the basis of which the definitive anti-dumping measures were proposed and had the opportunity to comment on all aspects of the investigation. Accordingly, in these circumstances, if the undertaking has been withdrawn or if the Commission has reason to believe that the undertaking has been violated, it may, where the interests of the Community so require, apply provisional anti-dumping duties forthwith under Article 10 (6) of Regulation (EEC) No 2423/88 and, subsequently, definitive anti-dumping duties on the basis of the facts established before the undertaking was given if there is no clear evidence of a substantial change in those facts. (9) The Advisory Committee was consulted on the acceptance of the undertakings offered, and raised no objection, HAS DECIDED AS FOLLOWS: Article 1 The undertakings offered by Goldstar Electron Co., Ltd, Hyundai Electronics Industries Co., Ltd and Samsung Electronics Co., Ltd, in connection with the anti-dumping proceeding concerning imports of certain types of micro-circuits known as DRAMs (dynamic random access memories) falling within CN codes 8542 11 12, 8542 11 14, 8542 11 16, 8542 11 18 for finished DRAMs, within CN code ex 8542 11 01 for DRAM wafers, within CN code ex 8542 11 05 for DRAM dice or chips and within CN codes ex 8473 30 10 or ex 8548 00 00 for DRAM modules and originating in the Republic of Korea are hereby accepted. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated in respect of the companies named in that Article. Done at Brussels, 4 March 1993. For the Commission Leon BRITTAN Member of the Commission